STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1876

                                 Mary Cocchiarella,
                                    Appellant,

                                         vs.

                                   Donald Driggs,
                                    Respondent.

                              Filed September 8, 2015
                  Affirmed in part, reversed in part, and remanded
                                   Johnson, Judge

                           Hennepin County District Court
                            File No. 27-CV-HC-14-967

Gary Van Winkle, Andrew P. Schaffer, Galen Robinson, Mid-Minnesota Legal Aid,
Minneapolis, Minnesota 55401 (for appellant)

Donald Driggs, Spring Park, Minnesota (pro se respondent)

      Considered and decided by Johnson, Presiding Judge; Kirk, Judge; and Toussaint,

Judge.

                                  SYLLABUS

      A person may not pursue a claim to recover possession of residential rental

property under section 504B.375 of the Minnesota Statutes if the person never has

occupied the property.




      
       Retired judge of the Minnesota Court of Appeals, serving by appointment
pursuant to Minn. Const. art. VI, § 10.
                                     OPINION

JOHNSON, Judge

      Mary Cocchiarella claims that Donald Driggs agreed to rent an apartment to her

but later prevented her from moving into the apartment and refused to return her payment

of the security deposit and the first month’s rent. Cocchiarella commenced this action to

obtain possession of the apartment and to recover damages. The district court dismissed

Cocchiarella’s claim for possession of the apartment on the ground that she cannot satisfy

the requirements of the statute on which her claim is based because she never occupied

the apartment.   We conclude that the district court did not err in its analysis of

Cocchiarella’s claim for possession of the apartment. But we also conclude that the

district court erred by not resolving Cocchiarella’s claim for damages and by making a

finding concerning the status of funds that had been deposited with the district court

administrator. Therefore, we affirm in part, reverse in part, and remand for further

proceedings.

                                        FACTS

      For purposes of this appeal, we assume that the following allegations in

Cocchiarella’s verified petition are true. In January 2014, she saw a “for rent” sign in

front of a multi-unit apartment building in the city of Spring Park. She met Driggs at the

apartment building, and he showed her three units that he said were available. They

agreed that she would rent unit 3. On February 1, Cocchiarella returned to “fill out

paperwork” and discuss moving in, but Driggs said that he needed to work on the unit

and that she could move in a few days later. On February 3, Cocchiarella gave Driggs


                                            2
$2,400 for a security deposit and the first month’s rent, and he gave her a handwritten

receipt. Driggs told Cocchiarella that she could move into the apartment the following

day. But Driggs did not allow Cocchiarella to move in the following day or during the

following week, despite Cocchiarella’s numerous communications and numerous

attempts to take possession.

       On February 14, 2014, Cocchiarella filed a petition for unlawful exclusion in

which she sought possession of the apartment pursuant to section 504B.375 of the

Minnesota Statutes and an award of damages pursuant to section 504B.231 of the

Minnesota Statutes. On the same day, an order was issued scheduling a hearing in the

Hennepin County housing court, a program of the Hennepin County District Court. See

Minn. Stat. § 484.013, subd. 1(a) (2014). The order stated that Cocchiarella should “be

prepared to address the issue of whether she has standing to bring this action as a

residential tenant as defined by Minnesota Statutes section 504B.001, subdivision 12.”

       At a hearing in housing court in April 2014, Driggs orally moved to dismiss

Cocchiarella’s petition on the ground that she cannot prove a claim under section

504B.375 because she is not a “residential tenant,” as that term is defined by statute. See

Minn. Stat. §§ 504B.001, subd. 12, 504B.375 (2014). In May 2014, the housing court

referee recommended that Driggs’s motion to dismiss be granted on the ground that

Cocchiarella is not a “residential tenant.” Cocchiarella requested review of the housing

court referee’s recommendation by a district court judge. See Minn. Stat. § 484.013,

subd. 6; Minn. R. Gen. Pract. 611(a). The district court judge held two hearings on the

matter, at which the parties presented oral arguments. In October 2014, the district court


                                            3
judge adopted the housing court referee’s recommendation and dismissed Cocchiarella’s

petition. Cocchiarella appeals.

                                           ISSUES

       I.     Did the district court err by interpreting section 504B.375 of the Minnesota

Statutes to require that, to be a “residential tenant,” a petitioner must have occupied the

property of which possession is sought?

       II.    Did the district court err by not addressing and resolving Cocchiarella’s

claim for damages under section 504B.231 of the Minnesota Statutes?

       III.   Did the district court err by finding that funds deposited with the district

court administrator had been disbursed to Cocchiarella?

                                         ANALYSIS

                                               I.

       Cocchiarella first argues that the district court erred by concluding that she may

not pursue an action under section 504B.375 on the ground that she is not a “residential

tenant” of the apartment of which she seeks possession.

       Cocchiarella’s first claim is based on a statute that applies to the “actual or

constructive removal or exclusion of a residential tenant” and provides the residential

tenant with a means to “recover possession of the premises.” Minn. Stat. § 504B.375,

subd. 1(a). The purpose of the statute “is to provide an additional and summary remedy

for residential tenants unlawfully excluded or removed from rental property.” Id., subd.

5. A residential tenant may recover possession of rental property by “present[ing] a

verified petition to the district court of the judicial district . . . in which the premises are


                                               4
located.”   Id., subd. 1(b).   If the petition establishes that a residential tenant was

wrongfully excluded or removed from rental property, “the court shall immediately order

that the residential tenant have possession of the premises.” Id., subd. 1(c). A petition

filed pursuant to section 504B.375 sometimes is called a “lockout petition.” Bass v.

Equity Residential Holdings, LLC, 849 N.W.2d 87, 89-90 (Minn. App. 2014).

       The provisions of section 504B.375 are available only to a person who is a

“residential tenant.” Minn. Stat. § 504B.375, subd. 1(a). The term “residential tenant” is

defined within chapter 504B to mean “a person who is occupying a dwelling in a

residential building under a lease or contract, whether oral or written, that requires the

payment of money or exchange of services.” Minn. Stat. § 504B.001, subd. 12. The

housing court referee reasoned that, to be a “residential tenant,” a person must have

actually occupied the subject rental property, and the housing court referee noted that

Cocchiarella’s petition conceded that she never occupied unit 3 of Driggs’s building. The

district court judge adopted the housing court referee’s reasoning and concluded that

Cocchiarella cannot maintain an action under section 504B.375 because she was not a

residential tenant when she filed her petition.

       The key issue for this appeal is whether Cocchiarella was a “residential tenant,” as

that term is used in chapter 504B, at the time she filed her petition seeking possession of

the apartment pursuant to section 504B.375. Cocchiarella’s argument implicates issues

of statutory interpretation. “Our primary goal in statutory interpretation is to give effect

to the intent of the Legislature.” Swanson v. Brewster, 784 N.W.2d 264, 284 (Minn.

2010). “If the Legislature’s intent is clear from the unambiguous language of the statute,


                                              5
we apply the statute according to its plain meaning.” Staab v. Diocese of St. Cloud, 853

N.W.2d 713, 716-17 (Minn. 2014). We interpret a statute as a whole so that each section

does not conflict with surrounding sections. American Family Ins. Grp. v. Schroedl, 616

N.W.2d 273, 277 (Minn. 2000). We apply a de novo standard of review to a district

court’s interpretation of a statute. Goodman v. Best Buy, Inc., 777 N.W.2d 755, 758

(Minn. 2010).

       To determine the plain meaning of a particular word used in a statute, it is

appropriate to refer to the common usage of the word. Gassler v. State, 787 N.W.2d 575,

586 n.11 (Minn. 2010); Swanson, 784 N.W.2d at 274; In re Phillips’ Trust, 252 Minn.

301, 306, 90 N.W.2d 522, 527 (1958). In this appeal, the key word in the definition is

“occupying”; a “residential tenant” is “a person who is occupying a dwelling in a

residential building.” Minn. Stat. § 504B.001, subd. 12 (emphasis added). The common

meaning of the word “occupy” in the context of residential real property is “to take or

enter upon possession of; to seize,” Webster’s New International Dictionary 1684 (2d ed.

1934), “to take up residence in: settle in,” Webster’s Third New International Dictionary

1561 (3d ed. 1961), or “[t]o dwell or reside in,” The American Heritage Dictionary of the

English Language 1218 (5th ed. 2011). These definitions indicate that a person satisfies

the definition of “residential tenant” in chapter 504B only if the person actually had taken

possession of rental property and had begun residing there before the filing of a petition

pursuant to section 504B.375. This interpretation is bolstered by the legislature’s use of

the word “recover” in section 504B.375, subdivision 1(a), which states, “A residential

tenant to whom this section applies may recover possession of the premises as described


                                             6
in paragraphs (b) to (e).” Minn. Stat. § 504B.375, subd. 1(a) (emphasis added). The

common definition of the word “recover” is “to get renewed possession of; to win back;

to regain, as in lost property, territory,” Webster’s New International Dictionary 2081 (2d

ed. 1934), or “[t]o get back (something lost or taken away),” The American Heritage

Dictionary of the English Language 1470 (5th ed. 2011). This language indicates that the

remedy provided by section 504B.375 is available only to a person who had possession

of rental property and seeks to recover possession.

       Cocchiarella contends that she is within the statutory definition of “residential

tenant” because she had a right to possess and occupy the apartment due to her alleged

oral agreement with Driggs, even though she never occupied the apartment. She relies on

caselaw that defines the relationship between landlords and tenants under the common

law. But we are obligated to apply the statutory definition of the term “residential

tenant,” which is the term used in section 504B.375. See State v. Schmid, 859 N.W.2d

816, 820 (Minn. 2015) (“We do not turn to the common law definition of a word if the

statute provides its own definition.”).

       Cocchiarella also contends that section 504B.375 should be interpreted broadly to

achieve its purposes and that the district court’s interpretation of the statute leads to an

unreasonable result. To the contrary, it appears that the definition of “residential tenant”

is consistent with the purpose of the statute. A person who has occupied residential rental

property but has been unlawfully excluded or removed from the property likely needs a

quick and simple means of regaining possession of the property. Without possession, the

person likely is without access to personal property and may face risks to his or her


                                             7
personal safety. By contrast, a person who never has occupied residential rental property

likely is not without access to personal property and is less likely to face risks to personal

safety. As the district court judge noted, Cocchiarella has other remedies against Driggs,

even if she cannot obtain possession of the apartment under section 504B.375. This is

apparent from the provision of the statute that states, “The purpose of this section is to

provide an additional and summary remedy for residential tenants unlawfully excluded or

removed from rental property.” Minn. Stat. § 504B.375, subd. 5 (emphasis added).

       Thus, the district court did not err by dismissing Cocchiarella’s claim for

possession pursuant to section 504B.375 on the ground that Cocchiarella was not a

“residential tenant” when she commenced her action.1

                                             II.

       Cocchiarella next argues that the district court erred by dismissing her action

without addressing and resolving her claim for damages under section 504B.231.

       Cocchiarella’s second claim is based on a statute that provides: “If a landlord, an

agent, or other person acting under the landlord’s direction or control unlawfully and in


       1
        Cocchiarella also argues that the district court erred by denying her motion to
strike portions of a memorandum of law that Driggs submitted to the district court.
Cocchiarella argued to the district court that Driggs had referred to facts that were not in
the record created in the housing court. See Minn. R. Gen. Pract. 611(a) (“A judge’s
review of a decision recommended by the referee shall be based upon the record
established before the referee.”). The district court denied Cocchiarella’s motion to strike
in its October 2014 order, without analysis or explanation. But in its ruling on the merits
of Driggs’s motion, the district court did not consider or rely on any facts that were not in
the housing court record. Furthermore, we are affirming the district court’s ruling that
Cocchiarella cannot prevail on her claim for possession under section 504B.375 because
she was not a “residential tenant” when she commenced this action. Thus, the district
court’s denial of Cocchiarella’s motion to strike is not reversible error.

                                              8
bad faith removes, excludes, or forcibly keeps out a tenant from residential premises, the

tenant may recover from the landlord treble damages or $500, whichever is greater, and

reasonable attorney’s fees.” Minn. Stat. § 504B.231(a) (2014). The Hennepin County

housing court has jurisdiction over a claim for damages under section 504B.231. Bass,

849 N.W.2d at 91-92.

       Cocchiarella expressly referred to section 504B.231 in her petition. She also

alleged in her petition that she incurred out-of-pocket expenses of $1,380, in addition to

the payment of $2,400 for the security deposit and the first month’s rent. Yet the housing

court referee did not mention her claim for damages under section 504B.231 in the May

2014 order recommending dismissal of the action. Likewise, the district court judge did

not mention Cocchiarella’s claim for damages under section 504B.231 in the October

2014 order adopting the housing court referee’s recommendation. There is no suggestion

that either the housing court referee or the district court judge dismissed the damages

claim for the same reason that the possession claim was dismissed. A claim for damages

may be pursued by a “tenant.” See Minn. Stat. § 504B.231(a). Neither the housing court

referee nor the district court judge stated that a claim for damages under section

504B.231 is viable only if a tenant has prevailed on a claim for possession under section

504B.375. Driggs has not made such an argument on appeal. Furthermore, the dismissal

of the damages claim cannot be attributed to any failure by Cocchiarella to press the

claim. In her notice requesting review by a district court judge, Cocchiarella specifically

referred to her damages claim and stated that the housing court referee’s “failure to

address Plaintiff’s 504B.231 . . . claim[] is clear error.” At the hearing before the district


                                              9
court judge, Cocchiarella’s attorney twice asserted that the housing court referee had

erred by not addressing the claim for damages.

       Thus, the district court erred by dismissing Cocchiarella’s action without

addressing and resolving her claim for damages under section 504B.231. Therefore, we

remand the case to the district court for further proceedings on that claim.

                                             III.

       Cocchiarella last argues that the district court erred in its final order by making the

following finding: “All funds previously on deposit with the Court Administrator as

security in this matter were previously disbursed pursuant to Referee Harris’s Order.”

       Our review of this issue is based on the procedural history of this case. Soon after

the action was commenced, Driggs deposited $2,400 with the district court administrator,

which is the amount he had received from Cocchiarella. For reasons that are not well

explained by the district court record, Cocchiarella later deposited an additional $2,400,

which is the amount of rent for March and April. In May 2014, the housing court referee

ordered that all funds being held by the district court administrator be released to

Cocchiarella. But in her notice requesting review by a district court judge, Cocchiarella

requested “a stay of that portion of the housing court’s Order that allows release of the

rents and security deposit funds placed with the Court” on the ground that “the security

deposit and those rents should be retained by the Court until the issues of possession and

damages are determined.” The parties later stipulated that the funds previously deposited

with the district court administrator shall be deemed to be sufficient security. The

housing court referee approved the stipulation in June 2014.


                                             10
       It appears from the district court record that the district court did not specifically

rule on or otherwise resolve Cocchiarella’s request for a stay. It also appears that the

housing court referee’s order approving the stipulation may have resolved Cocchiarella’s

request for a stay. More importantly, nothing in the district court record indicates that the

district court administrator disbursed the funds to Cocchiarella. Accordingly, there is no

support in the record for the finding in the final order that the funds deposited with the

district court administrator have been disbursed to Cocchiarella.

       Thus, the district court erred by finding that the funds deposited with the district

court administrator have been disbursed to Cocchiarella. On remand, the district court

shall confirm that the funds have not been disbursed to Cocchiarella and thereafter

correct or clarify the October 2014 order.

                                     DECISION

       The district court did not err by dismissing Cocchiarella’s claim for possession of

the apartment under section 504B.375. The district court erred by not addressing and

resolving Cocchiarella’s claim for damages under section 504B.231 and by finding that

funds deposited with the district court administrator have been disbursed to Cocchiarella.

Therefore, we affirm in part, reverse in part, and remand for further proceedings

consistent with this opinion.

       Affirmed in part, reversed in part, and remanded.




                                             11